                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

    WILLIAM ARMSTRONG,                                                                   Plaintiff,

    v.                                                    Civil Action No. 3:17-cv-260-DJH-CHL

    CITY OF WEST BUECHEL and
    RICHARD RICHARDS, individually and in
    his official capacity as Mayor of the City of
    West Buechel, Kentucky,                                                           Defendants.

                                              * * * * *

                            MEMORANDUM OPINION AND ORDER

          William Armstrong was fired from his job as Director of Public Works for the City of West

Buechel, Kentucky, after he sent a letter to West Buechel Mayor Rick Richards complaining of

racial discrimination. He sued Richards and the City, alleging discrimination and retaliation under

state and federal law. (Docket No. 1) The defendants have moved for summary judgment, arguing

that Armstrong lacks evidence to support any of his claims. (D.N. 40) After careful consideration,

the Court will grant summary judgment as to Armstrong’s discrimination claims but deny the

motion as to Armstrong’s retaliation claims.

                                                    I.

          Armstrong, who is African American, worked for the City of West Buechel from August

2012 until August 2015. During that time, City Council member Joe Mattingly twice used the

word “n****r” in Armstrong’s presence and addressed him as “boy” on one occasion.1 (D.N. 40-

2, PageID # 162) On another occasion, Armstrong was “grabbed and pushed” by coworker Gerald



1
  Armstrong acknowledges that Mattingly’s use of the word “n****r” was not directed at him but
rather “in reference to ‘trash’ that was being picked up from the ground.” (D.N. 42, PageID # 433;
see D.N. 40-2, PageID # 162 (“He wasn’t referring to me. They were talking about people in the
streets throwing trash.”))
                                                    1
Chamberlain. (Id., PageID # 165) In addition to these incidents of alleged discrimination,

Armstrong claims that he was the only City employee who did not receive a raise in July 2015.

(Id., PageID # 167) Armstrong complained to Richards about Mattingly’s use of the word

“n****r,” as well as the pushing incident. (Id., PageID # 163, 165-66)

       On August 20, 2015, Armstrong delivered the following letter to Richards:

       To Mayor Richards

       This letter is in regards to a concern of mine about my job with the City. Since
       your first day as Mayor I have shown my loyalty to you. I work hard and do
       whatever is required and you ask me to do, I came honestly to you and shared
       concerns I had about remarks made by one of the City Council members, but I feel
       that I am being punished for speaking up.

       I just want to come to work and to do the job you appointed me to as “Director of
       Public Works,” and to have an opportunity to run my department without outside
       interference.

       Last week you texted me a[nd] told me not to come in to work until I heard from
       you again. Then, last Wednesday, you sent me a letter delivered by a WBPD officer
       to my home. I was not there at the time and the letter was delivered to my son.
       You asked me to be at City Hall at 9:30 AM last Thursday. I was there at 9:30.

       I saw you in the kitchen, but you did not mention anything about the letter or the
       meeting. Ms. Marti told me you said for me to go out and clean up the City.

       I am baffled that you texted me on Sunday telling me not to come in until you got
       back to me, then sending a letter to my home by a police officer and then ignoring
       me when I did exactly what you asked.

       I feel I am being punished as I am having to use my personal vacation time to make
       up for the times you tell me to stay home. I feel I deserve to know what is going
       on.

       I feel I am working in a very hostile environment, without any explanation from
       you about why. I am respectful to everyone and I believe that I deserve to be treated
       with respect in return.

       There is a lot of gossip going around the neighborhood and City Hall, and I don’t
       know what to believe. People are acting differently toward me with no explanation.
       What have I done to make you unhappy and to treat me this way?



                                                2
       You asked me to keep notes of what I have done on the job, and I have done that.

       Please give me something in writing about my job with the City.

       Thanking you in advance.

       Vernon

(Id., PageID # 218; see id., PageID # 168)

       On Wednesday, August 26, 2015, Armstrong received a text message from Richards

advising him not to come in to work until he heard from Richards “on Friday or Monday.” (D.N.

42-2, PageID # 536; see D.N. 40-2, PageID # 177) After a week or two passed with no further

communication, Armstrong went to City Hall to speak to Richards and was told to turn in his keys

and gas card. (D.N. 40-2, PageID # 177) At his deposition, Armstrong was shown a letter from

Richards dated August 21, 2015, that read: “As of this date, your employment with the City is

hereby terminated. Your final paycheck will be in the form of a paper check and will be available

to you at City Hall once you have turned in your keys and any other City property.” (Id., PageID

# 223; see id., PageID # 171) Armstrong had not seen the letter prior to his deposition. (Id.,

PageID # 171)

       Armstrong asserts claims of race discrimination and retaliation under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-2–2000e-3, and the Kentucky Civil Rights Act, Ky. Rev.

Stat. § 344.040. (D.N. 1, PageID # 4-6) His discrimination claims rest on theories of disparate

treatment and hostile work environment. (See id., PageID # 4-5) Defendants seek summary

judgment on all of Armstrong’s claims. (D.N. 40)

                                                II.

       Summary judgment is required when the moving party shows, using evidence in the record,

“that there is no genuine dispute as to any material fact and the movant is entitled to judgment as



                                                3
a matter of law.” Fed. R. Civ. P. 56(a); see 56(c)(1). The Court “need consider only the cited

materials.” Fed. R. Civ. P. 56(c)(3); see Shreve v. Franklin Cty., Ohio, 743 F.3d 126, 136 (6th Cir.

2014). For purposes of summary judgment, the Court must view the evidence in the light most

favorable to the nonmoving party. Loyd v. Saint Joseph Mercy Oakland, 766 F.3d 580, 588 (6th

Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). The moving party

bears the burden of demonstrating “that there is an absence of evidence to support the nonmoving

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

       Armstrong’s Title VII and KCRA claims are governed by the same standards. See Montell

v. Diversified Clinical Servs., 757 F.3d 497, 504 (6th Cir. 2014) (citing Hamilton v. Gen. Elec.

Co., 556 F.3d 428, 435 (6th Cir. 2009); Brooks v. Lexington-Fayette Urban Cty. Hous. Auth., 132

S.W.3d 790, 801-02 (Ky. 2004)) (retaliation); Scott v. G & J Pepsi-Cola Bottlers, Inc., 391 F.

App’x 475, 477 (6th Cir. 2010) (Smith v. Leggett Wire Co., 220 F.3d 752, 758 (6th Cir. 2000))

(hostile work environment); Wills v. Pennyrile Rural Elec. Coop. Corp., 259 F. App’x 780, 782

(6th Cir. 2008) (citing Smith, 220 F.3d at 758) (disparate treatment). The Court will therefore

address Counts I and II (disparate treatment and hostile work environment under Title VII and

KCRA, respectively) and Counts III and IV (retaliation) together.

A.     Disparate Treatment

       “To successfully prosecute a Title VII claim, ‘a plaintiff must either provide direct

evidence of discrimination or establish a prima facie case, which creates an inference of

discrimination based on circumstantial evidence.’” White v. Duke Energy Ky., Inc., 603 F. App’x

442, 446 (6th Cir. 2015) (quoting Seay v. TVA, 339 F.3d 454, 463 (6th Cir. 2003)). A prima facie

case of racial discrimination requires the plaintiff to establish

       (1) [that] he was a member of a protected class; (2) that he suffered an adverse
       employment action; (3) that he was professionally qualified for the position he held

                                                   4
        at the time of the action; and (4) that he was either replaced by a person from outside
        the protected class or was treated differently from similarly situated employees
        outside the protected class.

Id. (citing Clayton v. Meijer, Inc., 281 F.3d 605, 607 (6th Cir. 2002)).

        The parties agree that the prima facie standard applies here. (See D.N. 40-1, PageID # 131-

33; D.N. 42, PageID # 430-32) Only the final element is in dispute: Defendants argue that

Armstrong cannot show that he was treated differently from similarly situated white employees.

(See D.N. 40-1, PageID # 132-33) In response, Armstrong asserts that “all city employees received

a raise in July 2015 except for him” and that “[w]hile other similarly situated employees received

health insurance, Armstrong never received insurance because Kim Richard[s] kept Armstrong

from obtaining it.” (D.N. 42, PageID # 432 (citing Armstrong Dep.)) As an “example,” Armstrong

states that “Mark Lawson was provided insurance while Armstrong was not.” (Id. (citing Mark

Lawson Personnel File)) He concludes: “[A]ll of Armstrong’s coworkers that received raises and

insurance, clearly similarly situated employees were treated more favorably than Armstrong [sic].”

(Id.)

        “To support an inference of unlawful discrimination, comparable non-minority employees

who received more favorable treatment than [the] plaintiff must be shown to be similarly situated

[to the plaintiff] in all relevant respects.” Ayers-Jennings v. Fred’s Inc., 461 F. App’x 472, 476

(6th Cir. 2012) (citing Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352-53 (6th Cir.

1998)). “Differences in job title, responsibilities, experience, and work record can be used to

determine whether two employees are similarly situated” for purposes of this element. Hatchett

v. Health Care & Ret. Corp. of Am., 186 F. App’x 543, 548 (6th Cir. 2006) (citing Leadbetter v.

Gilley, 385 F.3d 683, 691 (6th Cir. 2004)). While a plaintiff “need not demonstrate an exact

correlation with the asserted comparable employees” and the “relevant aspects of employment



                                                  5
status” between plaintiffs and comparators may vary from case to case, Ayers-Jennings, 461 F.

App’x at 476, Armstrong has made no showing whatsoever as to how any of his coworkers were

similarly situated to him. Instead, he refers vaguely to “all city employees,” “other similarly

situated employees,” and “coworkers that received raises and insurance.” (D.N. 42, PageID # 432)

The sole individual he names as an “example,” Mark Lawson, is not otherwise identified or

described in any way—Armstrong does not mention Lawson’s job title, responsibilities, or even

his race. (Id.) It thus is not clear that Lawson is “outside the protected class,” much less that he

is “similarly situated” to Armstrong. White, 603 F. App’x at 446. Because Armstrong has

produced no evidence that he “was treated differently from similarly situated employees outside

the protected class,” id., his disparate-treatment claim fails. See Craig-Wood v. Time Warner NY

Cable LLC, 549 F. App’x 505, 510 (6th Cir. 2014) (affirming summary judgment for employer on

disparate-treatment claims where plaintiff presented no evidence that comparator with same job

title “was similarly situated in other relevant aspects such as seniority, productivity, profitability,

or other non-discriminatory factors”); McNeil v. Sonoco Prods. Co., 519 F. App’x 382, 383 (6th

Cir. 2013) (per curiam) (citing Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992))

(affirming summary judgment for employer where plaintiff “failed to proffer any evidence that a

similarly situated employee outside of his protected class was treated more favorably and instead

relied—impermissibly—on argument and the allegations in his complaint”).

B.     Hostile Work Environment

       Armstrong has likewise failed to produce sufficient evidence to support his claim that he

was subjected to a hostile work environment.

               A plaintiff establishes a prima facie case of racial discrimination based upon
       a hostile work environment by showing that (1) the plaintiff was a member of a
       protected class; (2) the plaintiff was subjected to unwelcome harassment; (3) the
       harassment was race-based; (4) the harassment unreasonably interfered with the

                                                  6
       plaintiff’s work performance by creating an environment that was intimidating,
       hostile, or offensive; and (5) the employer was liable for the harassing conduct.

Scott, 391 F. App’x at 477-78 (citing Clay v. United Parcel Serv., Inc., 501 F.3d 695, 706 (6th Cir.

2007)). Here, only the unreasonable-interference element is at issue. (See D.N. 40-1, PageID #

133-35)

       To satisfy the unreasonable-interference element, Armstrong “must present evidence

showing that under the ‘totality of the circumstances’ the harassment was ‘sufficiently severe or

pervasive to alter the conditions of [his] employment and create an abusive working

environment.’” Scott, 391 F. App’x at 478 (quoting Clay, 501 F.3d at 707). “Occasional offensive

utterances do not rise to the level required to create a hostile work environment.” Williams v. CSX

Transp. Co., 643 F.3d 502, 511 (6th Cir. 2011) (citing Grace v. USCAR, 521 F.3d 655, 679 (6th

Cir. 2008)). Armstrong must show that the environment was both objectively and subjectively

hostile, i.e., that the harassment complained of was “so severe or pervasive as to constitute a hostile

or abusive working environment both to the reasonable person and [to] the actual victim.” Bradley

v. Arwood, 705 F. App’x 411, 417 (6th Cir. 2017) (citing Randolph v. Ohio Dep’t of Youth Servs.,

453 F.3d 724, 733 (6th Cir. 2006)).

       Defendants observe that Armstrong only testified about a handful of relatively minor

incidents: being addressed by Joe Mattingly as “boy” on one occasion, Mattingly’s use of the word

“n****r” twice in Armstrong’s presence, and Gerald Chamberlain pushing him.2 (Id., PageID #



2
  According to Defendants, Armstrong admitted that the incident with Chamberlain was not
racially motivated. (D.N. 40-1, PageID # 134) In the cited portion of Armstrong’s deposition,
however, Armstrong first stated that there was “[n]othing to do with race then at that point” but
then testified that he told Richards that Chamberlain “didn’t want to listen to a black guy that was
younger than him telling him what to do. . . . [I]t was all racially motivated behind me being
younger and me being black trying to tell him what to do.” (D.N. 40-2, PageID # 166; see also
id., PageID # 165 (“I think that he didn’t want to receive information from a young black guy,
younger than he was.”))
                                                  7
134) Armstrong’s response identifies these incidents—his characterization of which is at times

inconsistent with his explicit deposition testimony—as well as two others: Kim Richards’s

accusation of stealing and insubordination and the mayor’s August 26, 2015 text message telling

Armstrong not to return to work.3 (D.N. 42, PageID # 433-34)

       Because Armstrong produces no evidence suggesting that the latter two incidents were

related to his race (see id.), the Court may not consider them. See Williams, 643 F.3d at 511

(explaining that for purposes of determining “whether an environment is ‘hostile or abusive’”

under the fourth element, “only harassment based on the plaintiff’s race may be considered”

(citations omitted)). And while clearly offensive, Mattingly’s comments and the pushing incident

with Chamberlain, taken together, were not so “severe or pervasive” as to create a hostile work

environment under binding Sixth Circuit law.4 Scott, 391 F. App’x at 478 (quoting Clay, 501 F.3d

at 707); see Clark v. United Parcel Serv., Inc., 400 F.3d 341, 351-52 (6th Cir. 2005) (affirming

summary judgment for employer on claim of hostile work environment where plaintiff “alleged

only three relatively isolated incidents”—two physical and one verbal—“over a period of

approximately two and a half years”); see also Williams, 643 F.3d at 513 (finding supervisor’s

occasional racist statements—“for example, calling Jesse Jackson and Al Sharpton ‘monkeys’ and

saying that black people should ‘go back to where [they] came from’”—insufficiently severe or




3
  Armstrong asserts that “Mattingly routinely referred to or called Armstrong ‘boy’” and that
“Chamberlain would physically touch, push, and move Armstrong against his will—especially in
the presence of Mayor Richard[s].” (D.N. 42, PageID # 433) In fact, the cited portions of
Armstrong’s deposition reveal that Mattingly addressed him as “boy” only once and that there was
a single pushing incident, which occurred “in front of two police officers,” not the mayor. (D.N.
40-2, PageID # 162, 165)
4
  While “the question of ‘[w]hether conduct is severe or pervasive is “quintessentially a question
of fact,”’ the Sixth Circuit has “affirmed grants of summary judgment” upon findings “that as a
matter of law, the conduct complained of was not sufficiently severe or pervasive.” Clay, 501 F.3d
at 707 (quoting Jordan v. City of Cleveland, 464 F.3d 584, 596-97 (6th Cir. 2006)).
                                                8
pervasive); cf. Bradley, 705 F. App’x at 423 (finding fourth prima facie element met where plaintiff

presented evidence “portray[ing] an environment of almost daily harassment and belittling

subordination that persisted and even intensified over a period of years, ultimately resulting in her

termination”); Jordan, 464 F.3d at 596-97 (finding conduct sufficiently severe or pervasive where

for more than a decade plaintiff was subjected to “various racial slurs, demeaning jokes and

inflammatory graffiti, . . . isolation and segregation . . . and . . . disparate discipline and additional

duties”).   In any event, Armstrong has made no effort to demonstrate that the harassment

“unreasonably interfered with [his] work performance,” Scott, 391 F. App’x at 478; he offers only

a conclusory assertion that “[t]he Defendant’s harassment of Armstrong unreasonably interfered

with his ability to do his job and created a hostile environment for which he experienced daily

[sic].” (D.N. 42, PageID # 434) In sum, Armstrong has failed to produce the evidence necessary

to support his hostile-work-environment claims, and summary judgment is appropriate on those

claims as well.

C.      Retaliation

        The failure of Armstrong’s discrimination and hostile-work-environment claims does not

affect his claims of retaliation, since “a violation of Title VII’s retaliation provision can be found

whether or not the challenged practice ultimately is found to be unlawful.” Horner v. Klein, 497

F. App’x 484, 490 (6th Cir. 2012) (quoting Johnson v. Univ. of Cincinnati, 215 F.3d 561, 579-80

(6th Cir. 2000)); see also Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d 634, 646 (6th Cir.

2015) (“Just as an employee is entitled to protection for opposition to employment practices that

may not actually be unlawful under Title VII, an employee who opposes a hostile work

environment need not prove that the environment he complained of was actually hostile . . . to

receive protection from retaliation under Title VII.” (citing Johnson, 215 F.3d at 579-80)). To



                                                    9
establish a prima facie case of retaliation, Armstrong must show that “(1) [h]e engaged in a

protected activity; (2) h[is] ‘exercise of such protected activity was known by the defendant[s]; (3)

thereafter, the defendant[s] took an action that was “materially adverse” to [him]; and (4) a causal

connection existed between the protected activity and the materially adverse action.’” Rogers v.

Henry Ford Health Sys., 897 F.3d 763, 775 (6th Cir. 2018) (quoting Laster v. City of Kalamazoo,

746 F.3d 714, 730 (6th Cir. 2014)).

       Defendants challenge Armstrong’s proof on the second and fourth elements of the prima

facie case, asserting that Armstrong “has developed no direct or circumstantial evidence

whatsoever that Defendants knew he was exercising his civil rights or that there was any causal

connection between the protected activity and the termination of his employment.” (D.N. 40-1,

PageID # 136)      In response, Armstrong points to his August 20, 2015 letter to Richards

“complaining of disparate treatment and a hostile work environment,” which preceded his firing

by mere days.5 (D.N. 42, PageID # 435) Defendants do not address the letter in their reply, instead

merely repeating their assertion that Armstrong has failed to present evidence showing they knew

of his protected activity or that there was a causal connection between that activity and

Armstrong’s termination. (See D.N. 43, PageID # 638-39)

       Because Defendants do not dispute that Armstrong engaged in protected activity or

suffered a materially adverse employment action, the Court will consider only the knowledge and

causation elements. See Rogers, 897 F.3d at 775 (finding that employer “implicitly conceded”

first and second elements by failing to make any argument as to either). Armstrong has met both.




5
  Armstrong refers to August 26, 2015, as the date of his termination. (D.N. 42, PageID # 435,
437) While the termination letter discussed during Armstrong’s deposition was dated August 21,
2015 (see D.N. 40-2, PageID # 171), either date is close enough in time to Armstrong’s August 20
letter to suggest a causal link between his complaint and his termination, as discussed below.
                                                 10
       1.      Defendants’ Knowledge

       Defendants’ contention that they were not aware of Armstrong’s protected activity is

somewhat puzzling given that the August 20 letter was addressed to Richards in his capacity as

mayor. (See D.N. 40-2, PageID # 218) Defendants do not dispute that Richards received the letter,

which Armstrong testified that he delivered himself. (Id., PageID # 168) It is likewise undisputed

that Richards was the one who terminated Armstrong’s employment. (See id., PageID # 223).

Because the evidence shows that “the official committing the adverse action ha[d] knowledge of

the protected activit[y],” the knowledge element is met. Brown v. City of Franklin, 430 F. App’x

382, 386 (6th Cir. 2011) (citing Barnett v. Dep’t of Veterans Affairs, 153 F.3d 338, 343 (6th Cir.

1998)); see also Larocque v. City of Eastpointe, 245 F. App’x 531, 537 (6th Cir. 2007) (finding

that “the City had knowledge, through its agents, of the protected conduct” where plaintiff

“report[ed] perceived sexual harassment to her supervisor on . . . two occasions”).

       2.      Causal Connection

       Armstrong relies on the temporal proximity between his August 20 letter and his

termination to show the required causal connection. (See D.N. 42, PageID # 436) “Where an

adverse employment action occurs very close in time after an employer learns of a protected

activity, such temporal proximity between the events is significant enough to constitute evidence

of a causal connection for the purposes of satisfying a prima facie case of retaliation.” Rogers,

897 F.3d at 776 (quoting Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008)).

Termination within one to five days of protected activity is “very close in time.” Id. (citing Seeger

v. Cincinnati, 681 F.3d 274, 283-84 (6th Cir. 2012)) (finding ten-week gap sufficiently close).

Armstrong has therefore established a prima facie case of retaliation under Title VII and the

KCRA.



                                                 11
       3.      Legitimate Nondiscriminatory Reason

       The burden next shifts to Defendants “to produce evidence of a legitimate,

nondiscriminatory reason” for Armstrong’s firing. Barrow, 773 F. App’x at 261 (citing Imwalle

v. Reliance Med. Prods., Inc., 515 F.3d 531, 538 (6th Cir. 2008)). Yet Defendants’ only mention

of the purported reason(s) is the following sentence in the “Statement of the Case” section of their

supporting memorandum: “Defendants claim that Armstrong’s employment with the City was

terminated due to poor job performance and other legitimate reasons.” (D.N. 40-1, PageID # 124;

see id., PageID # 136 (acknowledging burden but offering no evidence or argument as to legitimate

nondiscriminatory reason)); D.N. 43, PageID # 638 (same)) Because Armstrong disputes the

stated reasons (see D.N. 42, PageID # 437), Defendants’ failure to present evidence supporting

those reasons ends the inquiry and precludes summary judgment on Armstrong’s retaliation

claims. See Barrow, 773 F. App’x at 261; cf. Rogers, 897 F.3d at 777 (“HFHS has adduced

evidence showing that Rogers’s co-workers had raised concerns about her behavior, and thus

satisfied its burden to articulate a legitimate, non-retaliatory reason for its decision to send Rogers

to a fitness-for-duty exam and then offer her a transfer.” (internal citation omitted)); Yazdian, 793

F.3d at 651 (“ConMed has asserted legitimate, nondiscriminatory motives for terminating

Yazdian’s employment—insubordination and ‘unprofessional behavior.’ Yazdian does not argue

that ConMed’s proffered reason is illegitimate. Yazdian must therefore establish that these stated

reasons are pretext . . . .”); Horner, 497 F. App’x at 490 (finding that defendants carried their

burden to show legitimate nondiscriminatory reason “by producing evidence that Horner’s

dishonesty and his violations of departmental policies warranted disciplinary action, including

written writeups, suspension without pay, and demotion”).




                                                  12
                                                III.

         For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED as follows:

         (1)      Defendants’ motion for summary judgment (D.N. 40) is GRANTED as to

Armstrong’s disparate-treatment and hostile-work-environment claims under Title VII and the

KCRA (Counts I and II of the complaint). The motion is DENIED as to Armstrong’s claims of

retaliation (Counts III and IV).

         (2)      Pursuant to 28 U.S.C. § 636(b)(1)(A), this matter is REFERRED to Magistrate

Judge Colin H. Lindsay for a status conference to be held within twenty-one (21) days of entry of

this Order. Discussion during the conference shall include the parties’ positions regarding a further

settlement conference and possible referral of the case to the magistrate judge for trial and final

disposition.

         October 26, 2019




                                                David J. Hale, Judge
                                             United States District Court




                                                 13
